 



EXHIBIT 10.2
(THE BANK OF NEW YORK LOGO) [a34608a3460803.gif]
ESCROW AGREEMENT
among
AASTROM BIOSCIENCES, INC.,
BMO CAPITAL MARKETS CORP.
and
THE BANK OF NEW YORK
Dated as of October 15, 2007
ACCOUNT NUMBER(S):
SHORT TITLE OF ACCOUNT: Aastrom Biosciences, Inc./BMO Capital

 



--------------------------------------------------------------------------------



 



ESCROW AGREEMENT
               This Escrow Agreement (the “Agreement”) is dated as of
October 15, 2007, among Aastrom Biosciences, Inc., a Michigan corporation with
its principal office at 24 Frank Lloyd Wright Drive, P.O. Box 376, Ann Arbor,
Michigan 48106 (the “Company”), BMO Capital Markets Corp., as placement agent
(the “Placement Agent”), and The Bank of New York, a New York banking
corporation with its principal corporate trust office at 101 Barclay Street, 8th
Floor West, New York, New York 10286 (the “Escrow Agent”).
               WHEREAS, the Company proposes to sell an aggregate of up to
11,842,105 shares of its common stock, no par value per share (the “Shares”) and
warrants to purchase up to 5,921,053 Shares (the “Warrants”) for an aggregate of
up to $13,500,000, all as described in the Company’s effective registration
statement on Form S-3 (Registration No. 333-123570) as supplemented by a
prospectus supplement dated the date hereof (which, together with all amendments
or supplements thereto is referred to herein as the “Registration Statement”);
          WHEREAS, the Shares and the Warrants, which will be sold in units with
each unit consisting of one Share and a Warrant to purchase Shares (the
“Units”), are being offered by the Company to subscribers identified by the
Placement Agent, pursuant to the terms of the Placement Agency Agreement, dated
as of the date hereof (the “Placement Agency Agreement”), by and between the
Company and the Placement Agent, and the Purchase Agreements executed by the
investors (the “Purchase Agreements”). The Escrow Agent has not (i) received a
copy of, (ii) has not reviewed, (iii) is not a party to and (iv) will not be
held responsible for the terms of the Registration Statement, Placement Agency
Agreement or the Purchase Agreements;
          WHEREAS, with respect to all subscription payments received from
investors (the “Investors”), the Company and the Placement Agent propose to
establish an escrow account with the Escrow Agent in the name of the Company;
and
          WHEREAS, the Escrow Agent is willing to receive and disburse the funds
from the Investors in payment for their Units (the “Escrowed Funds”) in
accordance herewith.
          NOW, THEREFORE, it is agreed as follows:
               Section 1. Establishment of Escrow Account; Deposits.
                    (a) The Escrow Agent shall promptly (and, in any case, on or
prior to the commencement of the offering of the Units) cause to be opened a
fully segregated non interest-bearing escrow account, which escrow account shall
be entitled Aastrom Biosciences, Inc./BMO Capital — Escrow Account (the “Escrow
Account”) for the purpose of holding in trust all Escrowed Funds for the Company
and the Investors. The Placement Agent shall, as to each Investor, instruct each
Investor to remit the purchase price in the form wire transfers to the Escrow
Agent as promptly as possible with respect to the Escrowed Funds in payment for
their respective Units. Wire transfers to the Escrow Account shall be made in
Federal Funds transferred as follows:

 



--------------------------------------------------------------------------------



 



Bk of NYC
ABA No.  _______________________________
GLA  ___________________________________
Cust A/C #  ____________________________
A/C Name- Aastrom Biosciences, Inc./BMO Capital
                    (b) On the terms and conditions of this Agreement, the
Escrow Agent shall deposit the Escrowed Funds in the Escrow Account. Upon
receipt of the Escrowed Funds, the Escrow Agent shall acknowledge such receipt
in writing (which may be by means of electronic mail) to the Company and
Placement Agent and shall hold and disburse the same pursuant to the terms and
conditions of this Agreement. The Escrow Agent shall have no duty to verify
whether the amounts and property delivered comport with the requirements of any
other agreement.
                    (c) The Placement Agent is hereby directed by the Company to
furnish or cause to be furnished to the Escrow Agent, at the time of each
deposit of funds pursuant to Section 1(a), a list, substantially in the form of
Exhibit A hereto, containing the name of, the address of record, the number of
Units subscribed for by, the subscription amount delivered to the Escrow Agent
on behalf of, and the social security or taxpayer identification number, if
applicable, of each subscriber whose funds are being deposited. The Escrow Agent
shall notify the Placement Agent and the Company of any discrepancy between the
subscription amounts set forth on any list delivered pursuant to this Section
1(b) and the subscription amounts received by the Escrow Agent. The Escrow Agent
is authorized, with the consent of the Company, not to be unreasonably withheld,
to revise such list to reflect the actual subscription amounts received and the
release of any subscription amounts pursuant to Section 3.
                    (d) Except as and to the extent provided herein, the Escrow
Agent shall not be obligated nor, without the consent of the Company and the
Placement Agent, is it authorized to accept instructions under this Agreement
directly from any Investor.
               Section 2. Acceptance or Rejection of Subscription.
               As soon as practicable following receipt of each subscription,
the Company will determine whether or not the subscription is to be accepted or
rejected in whole or in part.
               With respect to each subscription which is to be accepted, the
Company is not required to notify the Escrow Agent of such acceptance and the
Escrow Agent shall have the right to assume that the Company has accepted the
subscription by the Investor unless the Company has delivered a Subscription
Termination Notice (as defined below). With respect to each subscription which
is to be rejected (in whole or in part), the Company will notify the Escrow
Agent of such rejection in writing (a “Subscription Termination Notice”), and
upon receipt of such Subscription Termination Notice, the Escrow Agent will
promptly as practicable transfer the Escrowed Funds represented by such
subscription reflected in part only) and issue a check in the amount of the
rejected Investor’s subscription directly to the rejected Investor.

2



--------------------------------------------------------------------------------



 



               Section 3. Disbursements from the Escrow Account.
                    (a) If the Company elects to terminate the offering of the
Units, upon written instruction by the Company of such election to terminate
(the “Termination Date”), the Escrow Agent shall terminate the Escrow Account
and return by check the amount of unreleased subscription funds to each Investor
as reflected in the list held by the Escrow Agent and delivered by the Placement
Agent pursuant to Section 1(c). The Escrow Agent shall notify the Company and
the Placement Agent of the distribution of such funds to the Investors as
provided in Section 4(c).
                    (b) If Units have been subscribed for and funds in respect
thereof have been deposited in the Escrow Account and accepted by the Company on
or before the Termination Date, pursuant to the joint instructions of the
Placement Agent and the Company identifying the Investors whose subscriptions
are to be accepted, the Escrow Agent shall on the date designated by the
Placement Agent and the Company in such joint instructions (the “Closing Date”),
which date shall be at any time on or after the giving of such notice, release
to the Company (or to any other Person designated by the Company, including the
Placement Agent and its counsel, if applicable) all or a specified portion of
the Escrowed Funds held by the Escrow Agent in the Escrow Account in the manner
described in Section 4(a).
               Section 4. Procedure for Disbursement from the Escrow Account.
               The Escrowed Funds held in the Escrow Account shall be subject
to, and distributed in accordance with, the following provisions:
                    (a) On the Closing Date, upon satisfaction of the applicable
requirements of Section 3 hereof, the Escrow Agent shall transfer immediately
available funds by wire to an account designated by the Company (or to the
account of any other Person designated by the Company, including the Placement
Agent and its counsel, if applicable) the Escrowed Funds requested to be
transferred on such date in the notice jointly executed by the Company and the
Placement Agent.
                    (b) On the Closing Date, the Escrow Agent shall transfer by
check the Escrowed Funds of any Investors whose subscriptions were obtained by
the Placement Agent but rejected by the Company since the commencement of the
offering of the Units and prior to the Closing Date. The Escrow Agent shall
notify the Company and the Placement Agent of the distribution of such funds to
such Investors.
                    (c) As soon as practicable after the Termination Date (but
in no event later than the 30th day following the Termination Date), all
Escrowed Funds received by the Escrow Agent (other than Escrowed Funds
previously disbursed or to be distributed by the Escrow Agent pursuant to
Section 4(a) or Section 4(b) shall be returned by check directly to the Investor
having provided such Escrowed Funds, without deduction, penalty or expense to
the Investor. The Escrow Agent shall notify the Company and the Placement Agent
of the distribution of such funds to the Investors.
                    (d) For the purposes of this Section 4, any check that the
Escrow Agent shall be required to send to any Investor or the Company shall be
sent to such Investor or

3



--------------------------------------------------------------------------------



 



the Company by first class mail, postage prepaid, at the Investor’s address
furnished to the Escrow Agent pursuant to Section 1(c) or the Company’s address
as set forth in Section 7(e).
                    (e) The Escrow Agent does not have any interest in the
Escrowed Funds deposited hereunder but is serving as escrow holder only and
having only possession thereof. The Company shall pay or reimburse the Escrow
Agent upon request for any transfer taxes or other taxes relating to the
Escrowed Funds incurred in connection herewith and shall indemnify and hold
harmless the Escrow Agent any amounts that it is obligated to pay in the way of
such taxes. Any payments of income from this Escrow Account shall be subject to
withholding regulations then in force with respect to United States taxes. The
parties hereto will provide the Escrow Agent with appropriate W-9 forms for tax
I.D., number certifications, or W-8 forms for non-resident alien certifications.
It is understood that the Escrow Agent shall be responsible for income reporting
only with respect to income earned on investment of funds which are a part of
the Escrowed Funds and is not responsible for any other reporting. This
paragraph and Section 8 shall survive notwithstanding any termination of this
Agreement or the resignation of the Escrow Agent.
               Section 5. Termination of Escrow.
               In the event of the release of all Escrowed Funds in accordance
with Section 3 and Section 4 of this Agreement, this Agreement shall terminate
and the Escrow Agent shall be relieved of all responsibilities in connection
with the escrow deposits provided for in this Agreement, except claims which are
occasioned by its negligence, bad faith or willful misconduct.
               Section 6. Compensation of Escrow Agent.
                    (a) At the time of execution of this Agreement the Company
shall pay the Escrow Agent an administration fee of $6,000 for any and all
services rendered by Escrow Agent hereunder.
                    (b) The Company shall reimburse the Escrow Agent upon
request for all expenses, disbursements, and advances incurred or made by the
Escrow Agent in implementing any of the provisions of this Agreement, including
reasonable compensation, expenses and disbursements of its counsel, except any
such expense, disbursement, or advance as may arise from its gross negligence or
willful misconduct.
               Section 7. Responsibilities of Escrow Agent; Notices.
                    (a) The Escrow Agent shall be under no duty to enforce
payment of any subscription which is to be paid to and held by it;
                    (b) The Escrow Agent shall be under no duty to accept funds,
checks, drafts or instruments for the payment of money from anyone other than
the Investors, the Company, the Placement Agent or to give any receipt therefor
except to the Company;

4



--------------------------------------------------------------------------------



 



                    (c) The Escrow Agent shall be obligated to perform only such
duties as are expressly set forth in this Agreement. No implied covenants or
obligations shall be inferred from this Agreement against the Escrow Agent, nor
shall the Escrow Agent be bound by the provisions of any agreement among the
Company or Placement Agent beyond the specific terms hereof.
                    (d) The Escrow Agent shall not be liable hereunder except
for its own gross negligence or willful misconduct and the Company agrees to
indemnify the Escrow Agent for and hold it harmless as to any loss, liability,
or expense, including reasonable attorney’s fees and expenses, incurred without
gross negligence or willful misconduct on the part of the Escrow Agent and
arising out of or in connection with the Escrow Agent’s duties under this
Agreement.
                    (e) The Escrow Agent shall be entitled to rely upon any
order, judgment, certification, instruction, notice, opinion or other writing
delivered to it in compliance with the provisions of this Agreement without
being required to determine the authenticity or the correctness of any fact
stated therein or the propriety or validity of service thereof. The Escrow Agent
may act in reliance upon any instrument comporting with the provisions of this
Agreement or signature believed by it to be genuine and may assume that any
person purporting to give notice or receipt or advice or make any statement or
execute any document in connection with the provisions hereof has been duly
authorized to do so.
               At any time the Escrow Agent may request in writing an
instruction in writing from the Company, and may at its own option include in
such request the course of action it proposes to take and the date on which it
proposes to act, regarding any matter arising in connection with its duties and
obligations hereunder. The Escrow Agent shall not be liable for acting without
the Company’s consent in accordance with such a proposal on or after the date
specified therein, provided that the specified date shall be at least five
(5) business days after the Company receives the Escrow Agent’s request for
instructions and its proposed course of action, and provided that, prior to so
acting, the Escrow Agent has not received the written instructions requested.
                    (f) The Escrow Agent may act pursuant to the advice of
counsel chosen by it with respect to any matter relating to this Agreement and
shall not be liable for any action taken or omitted in good faith and in
accordance with such advice.
                    (g) The Escrow Agent makes no representation as to the
validity, value, genuineness or collectability of any security or other document
or instrument held by or delivered to it.
                    (h) The Escrow Agent shall not be called upon to advise any
party as to selling or retaining, or taking or refraining from taking any action
with respect to, any securities or other property deposited hereunder.
                    (i) No provision of this Agreement shall require the Escrow
Agent to expend or risk its own funds or otherwise incur any financial liability
in the performance of any of its duties hereunder.

5



--------------------------------------------------------------------------------



 



                    (j) The Escrow Agent shall be deemed conclusively to have
given and delivered any notice required to be given or delivered if it is in
writing, signed by any one of its authorized officers and mailed, by express,
registered or certified mail addressed to:
The Company at:
Aastrom Biosciences, Inc.
Domino’s Farms,
Lobby K
24 Frank Lloyd Wright Dr.
Ann Arbor, MI 48105
Attention: Gerald D. Brennan, Jr.,
Telephone: (754) 930-5561
Facsimile: (754) 930-5546
With copies to:
Seyfarth Shaw LLP
131 South Dearborn Street, Suite 2400
Chicago, IL 60603-5577
Attention: Allan J. Reich, Esq.
Telephone: (312) 460-5000
Facsimile: (312) 460-7650
                    (k) The Escrow Agent shall be deemed conclusively to have
received any notice required to be given or delivered to the Escrow Agent if it
is in writing, signed by any one of the authorized officers of the Placement
Agent or the Company, mailed, by express, registered or certified mail addressed
to and actually received by:
The Escrow Agent at:
The Bank of New York
101 Barclay St, 8th Floor West
New York, NY 10286
Attention: Matthew Louis
Telephone: (212) 815-3219
Facsimile: (212) 815-5877
                    (l) The provisions of Sections 6, 7 and 10 shall survive
termination of this Agreement and/or the resignation or removal of the Escrow
Agent.
               Section 8. Resignation of Escrow Agent; Successor.
               Notwithstanding anything to the contrary herein, the Escrow Agent
may resign at any time by giving at least 15 days’ prior written notice thereof.
The Company may remove the Escrow Agent at any time (with or without cause) by
giving at least 15 days’ prior written notice thereof. Within 10 days after
receiving such notice, the Company and the Placement Agent shall

6



--------------------------------------------------------------------------------



 



jointly agree on and appoint a successor escrow agent at which time the Escrow
Agent shall either distribute the funds held in the Escrow Account, less its
fees, costs and expenses or other obligations owed to the Escrow Agent as
directed by the instructions of the Company and the Placement Agent or hold such
funds, pending distribution, until such fees, costs and expenses or other
obligations are paid. If a successor escrow agent has not been appointed or has
not accepted such appointment by the end of the 25-day period, the Escrow Agent
may apply to a court of competent jurisdiction for the appointment of a
successor escrow agent, or for other appropriate relief and the costs, expenses
and reasonable attorneys fees which the Escrow Agent incurs in connection with
such a proceeding shall be paid by the Company.
          Section 9. Dispute Resolution.
          In the event of any dispute between or conflicting claims by or among
the Company or the Placement Agent and/or any Investor with respect to any
Escrowed Funds held in the Escrow Account, the Escrow Agent shall be entitled,
at its sole discretion, to refuse to comply with any and all claims, demands or
instructions with respect to only such Escrowed Funds in controversy so long as
such dispute or conflict shall continue, and the Escrow Agent shall not be or
become liable in any way to the Company, the Placement Agent and/or any Investor
for the Escrow Agent’s failure or refusal to comply with such conflicting
claims, demands or instructions, except to the extent under the circumstances
such failure would constitute gross negligence, bad faith or willful misconduct
on the part of the Escrow Agent. The Escrow Agent shall be entitled to refuse to
act until either such conflicting or adverse claims or demands shall have been
finally determined in a court of competent jurisdiction or settled by agreement
between the conflicting parties as evidenced in writing, satisfactory to the
Escrow Agent, or the Escrow Agent shall have received security or an indemnity
satisfactory to the Escrow Agent sufficient to save the Escrow Agent harmless
from and against any and all loss, liability or expense which the Escrow Agent
may incur by reason of the Escrow Agent’s acting. If a proceeding for such
determination is not begun and diligently continued, the Escrow Agent may elect,
at its sole discretion, to commence an interpleader action or seek other
judicial relief or orders as the Escrow Agent may deem reasonably necessary.
          Section 10. Extraordinary Expense.
          It is understood that fees and usual charges agreed upon for the
Escrow Agent’s services shall be considered compensation for its services as
contemplated by this Agreement, and if the Escrow Agent renders any service not
provided for in this Agreement, or if there is any assignment of any interest in
the subject matter of this Agreement by the Company or the Placement Agent or
any modification of this Agreement, or if any controversy arises under this
Escrow Agreement or the Escrow Agent is made a party to any litigation
pertaining to this Agreement or the subject matter of this Agreement, the Escrow
Agent shall be reasonably compensated for those extraordinary services and
reimbursed for all reasonable costs and expenses occasioned by such services,
controversy or litigation and the Company hereby promises to pay such sums upon
demand.
          Section 11. Governing Law; Counterparts.

7



--------------------------------------------------------------------------------



 



          This Agreement shall be governed and construed in accordance with the
laws of the State of New York without reference to the principles thereof
respecting conflicts of laws. This Agreement may be executed in counterparts,
each of which so executed shall be deemed an original, and said counterparts
together shall constitute one and the same instrument.
          Section 12. Maintenance of Record.
          The Escrow Agent shall maintain accurate records of all transactions
hereunder. Promptly after the termination of this Agreement, and as may from
time to time be reasonably requested by the Company before such termination, the
Escrow Agent shall provide the Company with a copy of such records, certified by
the Escrow Agent to be a complete and accurate account of all transactions
hereunder. The authorized representatives of the Company and the Placement Agent
shall also have access to the Escrow Agent’s books and records to the extent
relating to its duties hereunder, during normal business hours upon reasonable
notice to the Escrow Agent.
          Section 13. Miscellaneous.
                         (a) Nothing in this Agreement is intended or shall
confer upon anyone other than the parties any legal or equitable right, remedy
or claim.
                         (b) The invalidity of any portion of this Agreement
shall not affect the validity of the remainder hereof.
                         (c) This Agreement is the final integration of the
agreement of the parties with respect to the matters covered by it and
supersedes any prior understanding or agreement, oral or written, with respect
thereto.
                         (d) The rights and obligations of each party hereto may
not be assigned or delegated to any other person without the written consent of
the other parties hereto. Subject to the foregoing, the terms and provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns.
                         (e) No printed or other material in any language,
including prospectuses, notices, reports, and promotional material which
mentions “The Bank of New York” by name or the rights, powers, or duties of the
Escrow Agent under this Agreement shall be issued by any other parties hereto,
or on such party’s behalf, without the prior written consent of Escrow Agent.
[Signature Page Follows.]

            AASTROM BIOSCIENCES, INC.
      By:           Name:           Title:      

8



--------------------------------------------------------------------------------



 



         

            BMO CAPITAL MARKETS CORP.
      By:           Name:           Title:        

            THE BANK OF NEW YORK,
as Escrow Agent
      By:           Name:           Title:        

9